 



Exhibit 10.17
AMERISTAR CASINOS, INC.
CHANGE IN CONTROL SEVERANCE PLAN
Amended and Restated Effective December 4, 2007
ARTICLE 1
NAME, PURPOSE AND EFFECTIVE DATE
     1.1 Name and Purpose of Plan. The name of this plan is the Ameristar
Casinos, Inc. Change in Control Severance Plan (the “Plan”). The purpose of the
Plan is to provide compensation and benefits to certain senior-level employees
of Ameristar Casinos, Inc. (the “Company”) and its subsidiaries upon certain
Change in Control events.
     1.2 Effective Date. The effective date of the Plan is October 26, 2007 (the
“Effective Date”). The compensation and benefits payable under this Plan are
payable upon Change in Control events that occur after the Effective Date.
     1.3 ERISA Status. This Plan is intended to be an unfunded plan that is
maintained primarily to provide severance compensation and benefits to a select
group of “management or highly compensated employees” within the meaning of
Sections 201, 301 and 401 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and therefore to be exempt from the provisions of
Parts 2, 3 and 4 of Title I of ERISA.
ARTICLE 2
Definitions
     For purposes of this Plan, in addition to the terms defined elsewhere in
this Plan, the following words and phrases shall have the following meanings:
     2.1 “Base Salary” shall mean the annual base salary payable to an Eligible
Executive (as defined in Section 3.1) at the time of a Change in Control or a
Termination Date, whichever is greater.
     2.2 “Board” shall mean the Board of Directors of the Company.
     2.3 “Cause,” in the case of any Eligible Executive, shall have the meaning
ascribed to such term in or for purposes of a written employment agreement in
effect as of the Termination Date between the Company or one of its subsidiaries
and the Eligible Executive, or if “cause” is not defined in or for purposes of
any such employment agreement or no such employment agreement is in effect as of
the Termination Date, shall mean that the Eligible Executive:
          (a) has been formally charged with or convicted of a felony or any
crime involving fraud, theft, embezzlement, dishonesty or moral turpitude;

 



--------------------------------------------------------------------------------



 



          (b) has participated in fraud, embezzlement, or other act of
dishonesty involving the Company or one of its subsidiaries;
          (c) has been found unsuitable to hold a gaming license or has failed
in a timely manner to seek or obtain any finding of suitability or other
approval by any gaming regulatory authority whose license, finding of
suitability or other approval is legally required as a condition of the Eligible
Executive’s performance of his or her duties and responsibilities to the Company
or one of its subsidiaries;
          (d) has failed to fulfill or maintain all suitability and character
requirements for continued employment by the Company as from time to time may be
imposed pursuant to the Company’s Gaming Compliance Program, Company policies or
gaming laws, regulations or orders applicable to the Company or one of its
subsidiaries;
          (e) in carrying out his or her duties to the Company or one of its
subsidiaries, has engaged in acts or omissions constituting gross negligence or
willful misconduct resulting in, or which, in the good faith opinion of the
Company, could be expected to result in, material economic harm to the Company;
          (f) has failed for any reason, within ten (10) days of receipt by the
Eligible Executive of written notice thereof from the Company, to correct, cease
or alter any action or omission that (i) in the good faith opinion of the
Company does or may materially and adversely affect its business or operations,
(ii) violates or does not conform with the Company’s policies, standards or
regulations or (iii) constitutes a material breach of any written agreement
between the Company and the Eligible Executive;
          (g) has through willful or grossly negligent conduct disclosed any
“confidential information” of the Company without authorization except as
otherwise permitted by the terms of any confidentiality agreement between the
Eligible Executive and the Company, another agreement between the parties or any
Company policy in effect at the time of disclosure; or
          (h) has failed for any reason, within ten (10) days of receipt by the
Eligible Executive of written notice thereof from the Company, to correct, cease
or alter any action or omission by which the Eligible Executive has breached his
or her duty of loyalty to the Company.
     The Company shall have the burden of proving Cause in any dispute or
proceeding between the Company and the Eligible Executive.
     2.4 “Change in Control” shall mean the occurrence of any of the following
events:
          (a) Individuals who, as of the Effective Date, constitute the entire
Board (“Incumbent Directors”) cease for any reason to constitute a majority of
the Board; provided, however, that any individual becoming a director subsequent
to such date whose election, or nomination for election by the Company’s
stockholders, was approved by the vote of a majority of the then Incumbent
Directors (other than an election or nomination of an individual whose

2



--------------------------------------------------------------------------------



 



assumption of office is the result of an actual or threatened election contest
relating to the election of directors of the Company), also shall be an
Incumbent Director;
          (b) Any Person other than a Permitted Holder shall become the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of securities of the
Company representing in the aggregate fifty percent (50%) or more of either
(i) the then outstanding shares of common stock of the Company or (ii) the
Combined Voting Power of all then outstanding Voting Securities of the Company;
provided, however, that notwithstanding the foregoing, a Change in Control shall
not be deemed to have occurred for purposes of this clause (b) solely as the
result of:
               (i) An acquisition of securities by the Company which, by
reducing the number of shares of common stock of the Company or other Voting
Securities outstanding, increases (A) the proportionate number of shares of
common stock of the Company beneficially owned by any Person to fifty percent
(50%) or more of the shares of Company’s common stock then outstanding or
(B) the proportionate voting power represented by the Voting Securities
beneficially owned by any Person to fifty percent (50%) or more of the Combined
Voting Power of all then outstanding voting securities; or
               (ii) An acquisition of securities directly from the Company,
except that this paragraph (ii) shall not apply to: (A) any conversion of a
security that was not acquired directly from the Company; or (B) any acquisition
of securities if the Incumbent Directors at the time of the initial approval of
such acquisition would not immediately after (or otherwise as a result of) such
acquisition constitute a majority of the Board;
          (c) Any merger, consolidation or recapitalization of the Company (or,
if the capital stock of the Company is affected, any subsidiary of the Company),
or any sale, lease or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company (each of the foregoing being an
“Acquisition Transaction”) where (i) the stockholders of the Company immediately
prior to such Acquisition Transaction would not immediately after such
Acquisition Transaction beneficially own, directly or indirectly, shares
representing in the aggregate more than fifty percent (50%) of (A) the then
outstanding common stock of the corporation surviving or resulting from such
merger, consolidation or recapitalization or acquiring such assets of the
Company, as the case may be (the “Surviving Corporation”) (or of its ultimate
parent corporation, if any) and (B) the Combined Voting Power of the then
outstanding Voting Securities of the Surviving Corporation (or of its ultimate
parent corporation, if any) or (ii) the Incumbent Directors at the time of the
initial approval of such Acquisition Transaction would not immediately after
such Acquisition Transaction constitute a majority of the board of directors of
the Surviving Corporation (or of its ultimate parent corporation, if any); or
          (d) The liquidation or dissolution of the Company.
     2.5 “Combined Voting Power” shall mean the aggregate votes entitled to be
cast generally in the election of directors of a corporation by holders of the
then outstanding Voting Securities of such corporation.

3



--------------------------------------------------------------------------------



 



     2.6 “Disability” shall mean a physical or mental incapacity that prevents
the Eligible Executive from performing, with reasonable accommodation if
necessary, the essential functions of his or her position with the Company for a
period of ninety (90) consecutive days as determined: (a) in accordance with any
long-term disability plan provided by the Company of which the Eligible
Executive is a participant; or (b) by a licensed healthcare professional
selected by the Company, in its sole discretion, to determine whether a
Disability exists, to whom the Eligible Executive hereby agrees to submit to
medical examinations. In addition, the Eligible Executive may submit to the
Company documentation of a Disability, or lack thereof, from a licensed
healthcare professional of his or her choice. Following a determination of a
Disability or lack of Disability by the Company’s or the Eligible Executive’s
licensed healthcare professional, the other party may submit subsequent
documentation relating to the existence of a Disability from a licensed
healthcare professional selected by such other party. In the event that the
medical opinions of such licensed healthcare professionals conflict, such
licensed healthcare professionals shall appoint a third licensed healthcare
professional to examine the Eligible Executive, and the opinion of such third
licensed healthcare professional shall be dispositive.
     2.7 “Good Reason,” in the case of any Eligible Executive, shall mean and
exist if, without the Eligible Executive’s prior written consent, one or more of
the following events occurs upon or following a Change in Control:
          (a) a material diminution in the Eligible Executive’s authority,
duties or responsibilities, including without limitation, a material diminution
in the authority, duties or responsibilities of the person to whom the Eligible
Executive is required to report;
          (b) the Eligible Executive is required to relocate from, or maintain
his or her principal office outside of, a twenty-five (25) mile radius of his or
her principal office location at the time of the Change in Control;
          (c) the Eligible Executive’s Base Salary is decreased by the Company;
          (d) during the first twelve (12) months following the Change in
Control, the failure of the Company to award the Eligible Executive an annual
bonus equal to at least seventy-five percent (75%) of the average amount of the
annualized bonus paid to the Eligible Executive for the two (2) full years
immediately preceding the Change in Control;
          (e) the Eligible Executive is excluded from participation in any
employee benefit or incentive plan or program or his or her benefits under such
plans or programs are materially reduced in violation of any employment or other
agreement to which the Eligible Employee is a party;
          (f) the Company fails to pay the Eligible Executive any payments that
have become payable under the Company’s Deferred Compensation Plan or any
similar Company plan in which the Eligible Executive is a participant;
          (g) the Company fails to reimburse the Eligible Executive for any
business expenses properly incurred in accordance with the Company’s policies,
procedures or practices;

4



--------------------------------------------------------------------------------



 



          (h) the Company fails to obtain a written agreement from any assignee
of the Company to assume the Company’s obligations under this Plan and any
employment agreement, indemnification agreement or stock option, restricted
stock or other agreement to which the Eligible Executive is a party upon an
assignment of this Plan or any such agreement in a sale of assets constituting a
Change in Control; or
          (i) a material breach by the Company of its obligations to the
Eligible Executive under this Plan, any employment agreement or indemnification
agreement to which the Eligible Executive is a party or any written plan
documents or agreements of the Company defining stock option rights, restricted
stock rights, incentive compensation or employee benefit plan rights of the
Eligible Executive;
provided, however, in each case that the Company fails for any reason, within
thirty (30) days of receipt by the Company of written notice thereof from the
Eligible Executive (which notice must be given within ninety (90) days following
the initial occurrence of any such event), to correct, cease or alter any action
or omission causing any such event(s) and the Eligible Executive resigns from
employment within ninety (90) days after the expiration of the cure period. If
the Company disputes the existence of Good Reason, the Company shall have the
burden of proving the absence of Good Reason.
     2.8 “Permitted Holder” shall mean (a) the Company or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
(b) to the extent they hold securities in any capacity whatsoever, the Estate of
Craig H. Neilsen, deceased, and the heirs, ancestors, lineal descendants,
stepchildren, legatees and legal representatives of Craig H. Neilsen or his
Estate, and the trustees from time to time of any bona fide trusts of which
Craig H. Neilsen or one or more of the foregoing are the sole beneficiaries or
grantors thereof, including but not limited to The Craig H. Neilsen Foundation,
Ray H. Neilsen and his estate, spouse, heirs, ancestors, lineal descendants,
stepchildren, legatees and legal representatives, and the trustees from time to
time of any bona fide trusts of which one or more of the foregoing are the sole
beneficiaries or grantors thereof and (c) any Person controlled, directly or
indirectly, by one or more of the foregoing Persons referred to in the
immediately preceding clause (b), whether through the ownership of voting
securities, by contract, in a fiduciary capacity, through possession of a
majority of the voting rights (as directors and/or members) of a not-for-profit
entity, or otherwise.
     2.9 “Person” shall mean any individual, entity (including, without
limitation, any corporation (including, without limitation, any charitable
corporation or private foundation), partnership, limited liability company,
trust (including, without limitation, any private, charitable or split-interest
trust), joint venture, association or governmental body) or group (as defined in
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder); provided, however, that “Person”
shall not include the Company, any of its subsidiaries, any employee benefit
plan of the Company or any of its majority-owned subsidiaries or any entity
organized, appointed or established by the Company or such subsidiary for or
pursuant to the terms of any such plan.
     2.10 “Protection Period” shall mean the one-year period commencing with the
date of the Change in Control.

5



--------------------------------------------------------------------------------



 



     2.11 “Target Bonus” shall mean the Eligible Executive’s target annual
incentive bonus for the year in which the Change in Control or the Termination
Date occurs, whichever is greater.
     2.12 “Termination Date” shall mean the date the Company or the Eligible
Executive delivers written notice of termination to the other party.
     2.13 “Voting Securities” shall mean all securities of a corporation having
the right under ordinary circumstances to vote in an election of the board of
directors of such corporation.
ARTICLE 3
ELIGIBILITY AND BENEFITS
     3.1 Eligible Executives. All Corporate- and property-level employees of the
Company or its subsidiaries in the position of Vice President or higher
(including any property General Manager, Interim or Acting General Manager,
Assistant General Manager or Interim or Acting Assistant General Manager) at the
time of a Change in Control are eligible for benefits under this Plan (the
“Eligible Executives”), excepting solely those Eligible Executives who have
elected, on or prior to August 31, 2007, not to participate in the Plan. All
compensation and benefits provided under the Plan shall be in lieu of, and not
in addition to, any severance or other termination pay or benefits payable
specifically as a result of a Change in Control or a termination of employment
following a Change in Control and within the Protection Period provided for in
any written employment agreement between the Company or one of its subsidiaries
and a participating Eligible Executive. Participation in this Plan shall not
affect any other compensation or benefits provided for in any written employment
agreement between the Company or one of its subsidiaries and an Eligible
Executive and shall not affect an Eligible Executive’s right to vested benefits
such as accrued salary, accrued vacation or paid time off or vested retirement
plan benefits. If an Eligible Executive has elected not to participate in this
Plan as provided hereinabove, such Eligible Executive shall not be entitled to
any compensation or benefits under this Plan. The names of those Eligible
Executives who have elected not to participate in this Plan are set forth on
Exhibit A hereto.
     3.2 Single Trigger Change in Control Benefits. Upon the occurrence of a
Change in Control, except to the extent otherwise expressly provided in the
applicable plan document or award agreement, all outstanding and unvested stock
options and restricted stock held by each Eligible Executive shall become vested
and non-forfeitable.
     3.3 Double Trigger Change in Control Benefits. In the event that an
Eligible Executive’s employment with the Company or one of its subsidiaries is
terminated during the Protection Period by the Eligible Executive for Good
Reason or by the Company or one of its subsidiaries for any reason other than
Cause or the Eligible Executive’s death or Disability, the Eligible Executive
shall be entitled to, in lieu of any other severance or termination pay or
benefits payable specifically as a result of a Change in Control or a
termination of employment following a Change in Control, the following payments
and benefits (subject to the terms and conditions hereof):

6



--------------------------------------------------------------------------------



 



          (a) a lump-sum cash payment, payable, subject to Section 3.5, within
ten (10) days following the Eligible Executive’s last day of employment, equal
to:
               (i) if the Eligible Executive is a Corporate executive employed
at the time of the Change in Control in a position above the Senior Vice
President level, two (2) times the sum of the Eligible Executive’s Base Salary
and Target Bonus, plus an additional amount equal to the Eligible Executive’s
Target Bonus for the year in which the Termination Date occurs, prorated based
on the number of calendar days in the final year that the Eligible Executive was
employed by the Company;
               (ii) if the Eligible Executive is a Corporate executive employed
at the time of the Change in Control at the Senior Vice President level, one and
one-half (1.5) times the sum of the Eligible Executive’s Base Salary and Target
Bonus, plus an additional amount equal to the Eligible Executive’s Target Bonus
for the year in which the Termination Date occurs, prorated based on the number
of calendar days in the final year that the Eligible Executive was employed by
the Company;
               (iii) if the Eligible Executive is employed at the time of the
Change in Control at the Corporate Chief level or as a property General Manager
(including an Interim or Acting General Manager), one (1) times the sum of the
Eligible Executive’s Base Salary and Target Bonus, plus an additional amount
equal to the Eligible Executive’s Target Bonus for the year in which the
Termination Date occurs, prorated based on the number of calendar days in the
final year that the Eligible Executive was employed by the Company; and
               (iv) if the Eligible Executive is employed at the time of the
Change in Control at the Corporate or property Vice President level (including
as a property Assistant General Manager or an Interim or Acting Assistant
General Manager), one (1) times the Eligible Executive’s Base Salary.
          (b) For either eighteen (18) months, in the case of Eligible
Executives employed at the time of the Change in Control at the Corporate level
as a Senior Vice President or above, or for twelve (12) months, in the case of
all other Eligible Executives, following the Eligible Executive’s last day of
employment, the Eligible Executive and his or her eligible dependents shall be
entitled to continue to participate at the Company’s expense in the Company’s
primary and supplemental executive health benefit plans, as such plans were in
effect immediately prior to the Change in Control, pursuant to the terms of the
Consolidated Omnibus Budget Reconciliation Act (commonly referred to as COBRA).
All payments and benefits provided under this Section 3.3 and under Section 3.4
are conditioned on the Eligible Executive’s execution, prior to the payment of
any such payments and benefits, of a separation agreement and general and
special release of claims in substantially the form attached as Exhibit A to
such Eligible Executive’s employment agreement with the Company or one of its
subsidiaries or, if the Eligible Executive does not have such an employment
agreement with the Company or one of its subsidiaries on the Termination Date,
in substantially the form attached as Exhibit B hereto.

7



--------------------------------------------------------------------------------



 



     3.4 Tax Effect of Payments.
          (a) Excise Tax Gross-Up. Subject to Section 3.4(c), if, as a result of
payments provided for under or pursuant to this Plan together with all other
payments in the nature of compensation provided to or for the benefit of an
Eligible Executive under any other agreement, plan or program in connection with
a Change in Control (the “Total Payments”), the Eligible Executive becomes
subject to the excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended, and the regulations thereunder (the “Code”) or any successor
or comparable provision (the “Excise Tax”), then, in addition to any other
benefits provided under or pursuant to this Plan or otherwise, the Company
(including any successor to the Company) shall pay to the Eligible Executive at
the time any such payments are made an amount equal to the amount of any such
taxes imposed or to be imposed on the Eligible Executive (the amount of any such
payment, the “Parachute Tax Reimbursement”). In addition, the Company (including
any successor to the Company) shall “gross up” such Parachute Tax Reimbursement
by paying to the Eligible Executive at the same time an additional amount equal
to the aggregate amount of any additional taxes (whether income taxes, excise
taxes, special taxes, employment taxes or otherwise) that are or will be payable
by the Eligible Executive as a result of the Parachute Tax Reimbursement being
paid or payable to the Eligible Executive and/or as a result of the additional
amounts paid or payable to the Eligible Executive pursuant to this sentence,
such that after payment of such additional taxes the Eligible Executive shall
have been paid on a net after-tax basis an amount equal to the Parachute Tax
Reimbursement.
          (b) Determination by Tax Preparation Firm. All mathematical
determinations and all determinations of whether any of the Total Payments are
“parachute payments” (within the meaning of Section 280G of the Code) that are
required to be made under this Section 3.4 shall be made by the certified public
accounting firm retained by the Company immediately prior to the Change in
Control to assist the Company with the preparation of its federal income tax
returns (the “Tax Preparation Firm”), who shall provide their determination (the
“Determination”), together with detailed supporting calculations, both to the
Company and to the Eligible Executive promptly following the Eligible
Executive’s Termination Date, if applicable, or such earlier time as is
requested by the Company. Any Determination by the Tax Preparation Firm shall be
binding upon the Company and the Eligible Executive, absent a binding
determination by a governmental taxing authority that a greater or lesser amount
of taxes is payable by the Eligible Executive. The Company shall pay the fees
and costs of the Tax Preparation Firm. If the Tax Preparation Firm does not
agree to perform the tasks contemplated by this Section 3.4, the Company and the
Eligible Executive shall promptly mutually select another qualified certified
public accounting firm with tax expertise to perform such tasks.
          (c) Notwithstanding the foregoing provisions of this Section 3.4, if
the Company determines that an Eligible Executive would be entitled to a
Parachute Tax Reimbursement, but that the Total Payments do not exceed the
amount that could be paid to the Eligible Executive without giving rise to any
Excise Tax (such amount, the “Safe Harbor Amount”) by the lesser of (i) 10% of
the Safe Harbor Amount or (ii) $100,000, then no Parachute Tax Reimbursement
shall be paid to the Eligible Executive, and the Total Payments payable under
this Plan to such Eligible Executive shall be reduced so that the Total
Payments,

8



--------------------------------------------------------------------------------



 



in the aggregate, are equal to the Safe Harbor Amount. The Company shall notify
the Eligible Executive of any intent to reduce the amount of any Total Payments
in accordance with this Section 3.4(c) (which notice, if practicable, shall be
given prior to the occurrence of an event that would give rise to a Total
Payment), and the Eligible Executive shall have the right to designate which of
the Total Payments shall be reduced and to what extent, provided that the
Eligible Executive may not so elect to the extent that, in the determination of
counsel to the Company, such election would cause the Eligible Executive to be
subject to the excise tax under Section 4999 of the Code.
     3.5 Section 409A. Notwithstanding anything in this Plan to the contrary, to
the extent that the Company reasonably determines in good faith, after receiving
a written legal opinion from the primary outside tax counsel retained by the
Company immediately prior to the Change in Control, that any payments or
benefits to be provided hereunder to or for the benefit of an Eligible Executive
who is also a “specified employee” (as such term is defined under Section
409A(a)(2)(B)(i) of the Code or any successor or comparable provision) would be
subject to the additional tax imposed under Section 409A(a)(1)(B) of the Code or
any successor or comparable provision, the commencement of such payments and/or
benefits shall be delayed until the earlier of (x) the date that is six months
following the Eligible Executive’s last day of employment or (y) the date of the
Eligible Executive’s death.
ARTICLE 4
ADMINISTRATION
     4.1 Administrator. The Plan shall be administered by the Compensation
Committee of the Board (the “Committee”).
     4.2 Powers. The Committee shall have full power, discretion and authority
to interpret, construe and administer the Plan, and the Committee’s good faith
interpretation and construction hereof, and any actions hereunder, shall, in the
absence of manifest error, be binding on all Persons for all purposes. The
Committee shall provide for the keeping of reasonably detailed written minutes
of its actions. The Committee, in fulfilling its responsibilities, may (by way
of illustration and not of limitation) do any or all of the following:
          (a) allocate among its members, and/or delegate to one or more other
persons selected by it, responsibility for fulfilling some or all of its
responsibilities under the Plan in accordance with Section 405(c) of ERISA;
          (b) designate one or more of its members to sign on its behalf
directions, notices and other communications to any entity or other person;
          (c) establish rules and regulations with regard to its conduct and the
fulfillment of its responsibilities under the Plan;
          (d) designate other Persons to render advice with respect to any
responsibility or authority pursuant to the Plan being carried out by it or any
of its delegates under the Plan; and

9



--------------------------------------------------------------------------------



 



          (e) employ legal counsel, accountants, consultants and agents as it
may deem desirable in the administration of the Plan and rely on the opinion of
such counsel, accountants, consultants and agents as to matters within the area
of their respective expertise.
ARTICLE 5
CLAIM FOR BENEFITS UNDER THIS PLAN
     5.1 Claims for Benefits under this Plan. If an individual believes that he
or she should have been eligible to participate in the Plan or disputes the
amount of benefits payable under the Plan, such individual may submit a claim
for benefits in writing to the Committee within sixty (60) days after the
individual’s termination of employment. If such claim for benefits is wholly or
partially denied, the Committee shall within a reasonable period of time, but no
later than thirty (30) days after receipt of the written claim, notify the
individual of the denial of the claim. If a claim is wholly or partially denied,
the denial notice: (a) shall be in writing, (b) shall be written in a manner
calculated to be understood by the individual and (c) shall contain (i) the
reasons for the denial, including specific reference to those Plan provisions on
which the denial is based; (ii) a description of any additional information
necessary to complete the claim and an explanation of why such information is
necessary; (iii) an explanation of the steps to be taken to appeal the adverse
determination; and (iv) a statement of the individual’s right to bring a civil
action under Section 502(a) of ERISA following an adverse decision after appeal.
The Committee shall have full discretion to deny or grant a claim in whole or in
part. If notice of denial of a claim is not furnished in accordance with this
section, the claim shall be deemed denied and the claimant shall be permitted to
exercise his or her rights to review pursuant to Sections 5.2 and 5.3.
     5.2 Right to Request Review of Benefit Denial. Within sixty (60) days of
the individual’s receipt of the written notice of denial of the claim, the
individual may file a written request for a review of the denial of the
individual’s claim for benefits. In connection with the individual’s appeal of
the denial of his or her benefits, the individual may submit comments, records,
documents, or other information supporting the appeal, regardless of whether
such information was considered in the prior benefits decision. Upon request and
without charge, the individual will be provided reasonable access to and copies
of all documents, records and other information relevant to the claim.
     5.3 Disposition of Claim. The Committee shall deliver to the individual a
written decision on the claim promptly, but not later than thirty (30) days
after the receipt of the individual’s written request for review. If the appeal
is wholly or partially denied, the denial notice shall: (a) be written in a
manner calculated to be understood by the individual; (b) contain references to
the specific Plan provision(s) upon which the decision was based; (c) contain a
statement that, upon request and without charge, the individual will be provided
reasonable access to and copies of all documents, records and other information
relevant to the claim for benefits; and (d) contain a statement of the
individual’s right to bring a civil action under Section 502(a) of ERISA.
     5.4 Exhaustion. An individual must exhaust the Plan’s claims procedures
prior to bringing any claim for benefits under the Plan in a court of competent
jurisdiction.

10



--------------------------------------------------------------------------------



 



     5.5 Attorneys’ Fees. If an individual is required to retain counsel or
bring legal action to enforce the individual’s rights under this Plan following
a Change in Control, the Company (including any successor to the Company) shall
advance to the Eligible Executive the legal fees and expenses and other costs
incurred by the individual, as they are incurred, upon the individual’s delivery
to the Company of an unsecured written undertaking to repay such fees, expenses
and costs to the Company if it is ultimately determined, in a final and binding
arbitration proceeding or by a court of competent jurisdiction in a final and
non-appealable judgment, that the individual did not have a reasonable basis for
the individual’s claim.
ARTICLE 6
MISCELLANEOUS
     6.1 Successors.
          (a) Any successor (whether direct or indirect and whether by purchase,
lease, merger, consolidation, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets shall be obligated under this Plan
in the same manner and to the same extent as the Company would be required to
perform it in the absence of a succession.
          (b) This Plan and all rights of the Eligible Executive hereunder shall
inure to the benefit of, and be enforceable by, the Eligible Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     6.2 Creditor Status of Eligible Executives. In the event that any Eligible
Executive acquires a right to receive payments or benefits from the Company
under the Plan, such right shall be that of an unsecured general creditor of the
Company.
     6.3 Facility of Payment. If it shall be found that (a) an Eligible
Executive entitled to receive any payment or benefits under the Plan is
physically or mentally incompetent to receive such payment or benefits and to
give a valid release therefor and (b) another individual or an institution is
then maintaining or has custody of such Eligible Executive, and no guardian,
committee or other representative of the estate of such Eligible Executive has
been duly appointed by a court of competent jurisdiction, the payment may be
made to such other individual or institution referred to in (b) above, and the
release shall be a valid and complete discharge for the payment.
     6.4 Notice of Address. Any communication, statement or notice properly
addressed and delivered to an Eligible Executive at the then-current mailing
address included in his or her Company personnel file, or any other mailing
address of which the Eligible Executive notifies the Company in writing
following his or her termination of employment, shall be deemed sufficient for
all purposes of the Plan, and there shall be no obligation on the part of the
Company to search for or to ascertain the location of such Eligible Executive.
     6.5 Headings. The headings of the Plan are inserted for convenience and
reference only and shall have no effect upon the meaning of the provisions
hereof.

11



--------------------------------------------------------------------------------



 



     6.6 Choice of Law. THE PLAN SHALL BE CONSTRUED, REGULATED AND ADMINISTERED
UNDER THE LAWS OF THE STATE OF NEVADA (EXCLUDING THE CHOICE OF LAW RULES
THEREOF), EXCEPT THAT IF ANY SUCH LAWS ARE SUPERSEDED BY ANY APPLICABLE FEDERAL
LAW, SUCH FEDERAL LAW SHALL APPLY.
     6.7 Construction. Whenever used herein, a masculine pronoun shall be deemed
to include the feminine and neuter genders and a singular word shall be deemed
to include the plural and vice versa, in all cases where the context requires.
     6.8 Termination; Amendment; Waiver.
          (a) The Board or the Committee may amend or terminate the Plan at any
time and from time to time; provided, however, that (i) termination or amendment
of the Plan shall not affect any obligation of the Company under the Plan that
has accrued and is unpaid as of the effective date of the termination or
amendment and (ii) no provision of the Plan may be modified, waived, amended,
discharged or terminated at any time in any manner adverse to an Eligible
Executive without the prior written consent of the Eligible Executive, it being
understood that from and after the Effective Date, the rights of each current
and future Eligible Executive under the Plan shall be deemed to be vested. If
the Plan is hereafter amended to provide more generous payments or benefits to
Eligible Executives than those in effect on the Effective Date, those Eligible
Executives who have previously elected in writing, pursuant to Section 3.1, not
to participate in the Plan shall have thirty (30) days from the effective date
of such amendment to withdraw their previous election and thereby to elect to
participate in the Plan as so amended.
          (b) No waiver by the Company or any Eligible Executive of any breach
of, or of compliance with, any condition or provision of this Plan by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
     6.9 Whole Agreement. This Plan contains all the legally binding
understandings and agreements between each participating Eligible Executive and
the Company pertaining to the subject matter hereof and supersedes any and all
negotiations, agreements and understandings, whether oral or in writing,
previously entered into between the Company and each participating Eligible
Executive.
     6.10 Withholding Taxes. All payments made under this Plan shall be subject
to reduction to reflect taxes required to be withheld by law.
     6.11 No Assignment. The rights of an Eligible Executive to payments or
benefits under this Plan shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 6.11 shall be void;
provided, however, that an Eligible Executive shall have the right at any time
to designate, on a form provided by the Company, his or her beneficiary(ies)
(both primary and

12



--------------------------------------------------------------------------------



 



contingent) to receive any benefits payable under the Plan following the
Eligible Employee’s death.
     6.12 Adoption and Term. This Plan was adopted by the Committee on and
effective as of the Effective Date and was amended and restated on December 4,
2007. The Plan shall continue in effect until terminated as provided in
Section 6.8.

13



--------------------------------------------------------------------------------



 



Exhibit A
Non-Participating Eligible Executives
Thomas M. Steinbauer
Troy A. Stremming
J. Todd Stewart

14



--------------------------------------------------------------------------------



 



Exhibit B
Form of Separation Agreement and General and Special Release
     This Separation Agreement and General and Special Release (“Agreement”) is
made by and between [name of eligible executive] (the “Executive”) and Ameristar
Casinos, Inc., a Nevada corporation (“Company”), with respect to severance
payments and benefits to be provided to the Executive conditioned in part on a
complete release by the Executive of any and all claims against the Company and
its affiliated entities, their respective directors, officers, employees,
agents, accountants, attorneys, representatives, successors and assigns.
     In consideration of delivery to the Executive of the severance payments and
benefits by the Company conditionally promised by the Company in the Ameristar
Casinos, Inc. Change in Control Severance Plan effective as of October 26, 2007
(the “Plan”), and with the sole exception of those obligations expressly recited
herein or to be performed hereunder and of the Executive’s claims to vested
interests the Executive may have in employee benefit plans or programs, stock
options or restricted stock as defined exclusively in written documents, the
Executive and the Executive’s heirs, successors and assigns do hereby and
forever release and discharge the Company and its affiliated entities and their
past and present directors, officers, employees, agents, accountants, attorneys,
representatives, successors and assigns from and against any and all causes of
action, actions, judgments, liens, indebtedness, damages, losses, claims,
liabilities and demands of whatsoever kind and character in any manner
whatsoever arising prior to the date of this Agreement, including but not
limited to any claim for breach of contract, breach of implied covenant, breach
of oral or written promise, allegedly unpaid compensation, wrongful termination,
infliction of emotional distress, defamation, interference with contract
relations or prospective economic advantage, negligence, misrepresentation or
employment discrimination, and including without limitation, to the extent
permitted by law, alleged violations of Title VII of the Civil Rights Act of
1964 prohibiting discrimination based on race, color, religion, sex or national
origin, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967 (including the Older Workers Benefit Protection Act) prohibiting
discrimination based on age over 40, the Americans With Disabilities Act
prohibiting discrimination based on disability, the Fair Labor Standards Act,
the Equal Pay Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act of 1974, the Nevada Fair Employment Practices Act
(NRS 613.010 et seq.), any state statutory wage claim under Chapter 608 of the
Nevada Revised Statutes, and any other federal, state or local labor or fair
employment law under which a claim might be brought were it not released here,
all as amended from time to time.
     The Executive assumes the risk of any mistake of fact and of any facts
which are unknown, and thereby waives any and all claims that this release does
not extend to claims which the Executive does not know or suspect to exist in
his or her favor at the time of executing this release, which if known by the
Executive must or might have materially affected his or her settlement with the
Company.
     The Executive and the Company represent, understand and expressly agree
that this Agreement sets forth all of the agreements, covenants and
understandings of the parties,

15



--------------------------------------------------------------------------------



 



superseding all other prior and contemporaneous oral and written agreements with
respect to the termination or separation of the Executive’s employment excepting
only the Plan and the Company’s Confidentiality and Non-Disclosure Policy and
Insider Trading Policy, which the Executive and the Company reaffirm and
incorporate herein by this reference and which shall survive indefinitely. The
Executive and the Company agree that no other agreements or covenants will be
binding upon the parties unless set forth in a writing signed by the parties or
their authorized representatives, and that each of the parties is authorized to
make the representations and agreements herein set forth by or on behalf of each
such party. The Executive and the Company each affirms that no promises have
been made to or by either to the other except as set forth in the Plan or this
Agreement.
     The Executive acknowledges that he or she has had twenty-one (21) days
within which to consider this Agreement if he or she has wished to do so, that
he or she has seven (7) days from the date of his or her acceptance of this
Agreement within which to revoke his or her acceptance, that he or she has been
and hereby is advised by the Company to consult with counsel concerning this
Agreement and has had an opportunity to do so, and that no payments will be made
to the Executive by the Company hereunder until after such seven (7) days and
until the Executive shall have provided thereafter reasonable assurances on
request that he or she has not revoked his or her acceptance of this Agreement
within such seven (7) days. The Executive affirms that he or she enters into
this Agreement freely and voluntarily.
     Dated                                         ,                      at
                                                            ,
                                        

           
 
 
 
[Name of Executive]    

     Dated                                         ,                      at
                                                            ,
                                        

                  AMERISTAR CASINOS, INC.
 
           
 
  By    
 
   
 
           
 
  Its    
 
   

16